COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 ROY ROBERTSON MALLARD, JR.,                   §
                                                              No. 08-12-00292-CR
             Appellant,                        §
                                                                 Appeal from the
 v.                                            §
                                                               213th District Court
 THE STATE OF TEXAS,                           §
                                                            of Tarrant County, Texas
             Appellee.                         §
                                                                 (TC#1216298D)
                                               §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF SEPTEMBER, 2014.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating